UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 1, 2012 Carrollton Bancorp (Exact Name of Registrant as Specified in Charter) Maryland 000-23090 52-1660951 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 7151 Columbia Gateway Drive, Suite A, Columbia,Maryland (Address of Principal Executive Offices) (ZIP Code) Registrant’s telephone number, including area code (410) 312-5400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item2.02. Results of Operations and Financial Condition. On May 2, 2012, the Registrant issued a press release relating to its results of operations for the three months ended March 31, 2012.A copy of the release is furnished herewith as Exhibit 99.1. The information in this Item 2.02 and the related information in Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that section and shall not be incorporated by reference into any filing of the Registrant under the Securities Act of 1933, as amended, or the Exchange Act except as shall be expressly set forth by specific reference in any such filing. Item 8 – Other Events Item 8.01Other Events. As noted above, on May 2, 2012, the Registrant issued a press release, which is filed herewith as Exhibit 99.1.The press release contains statements pertaining to the Registrant’s pending merger with Jefferson Bancorp, Inc. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Description Press Release issued May 2, 2012 Important Information for Investors and Stockholders This press release relates to a proposed merger between Carrollton and Jefferson Bancorp, Inc. that will become the subject of a proxy statement, to be filed by Carrollton with the SEC. This press release is not a substitute for the proxy statement that Carrollton will file with the SEC or any other document that Carrollton may file with the SEC or that Carrollton or Jefferson Bancorp, Inc. may send to its stockholders in connection with the proposed merger. INVESTORS AND SECURITY HOLDERS ARE URGED TO READ THE PROXY STATEMENT AND ALL OTHER RELEVANT DOCUMENTS THAT MAY BE FILED WITH THE SEC OR SENT TO SHAREHOLDERS, INCLUDING THE DEFINITIVE PROXY STATEMENT AS THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED MERGER. All documents, when filed, will be available in the case of Carrollton, free of charge at the SEC’s website (www.sec.gov) or by directing a request to Carrollton through Mark Semanie, at 410-536-7308 and, in the case of Jefferson, by directing a request to Kevin Cashen at 410-427-3707. Participants in the Solicitation CARROLLTON, JEFFERSON BANCORP, INC. and their respective directors and executive officers may be deemed under the rulesof the SEC to be participants in the solicitation of proxies from the stockholders of Carrollton. A list of the names of those directors and executive officers and descriptions of their interests in Carrollton will be contained in the proxy statement which will be filed by Carrollton with the SEC. Stockholders may obtain additional information about the interests of the directors and executive officers in the proposed transaction by reading the proxy statement when it becomes available. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARROLLTON BANCORP By: /s/ Robert A. Altieri Name: Robert A. Altieri Date: May 2, 2012 Title: Chief Executive Officer and President By: /s/ Mark A. Semanie Name: Mark A. Semanie Date: May 2, 2012 Title: Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Press Release issued May 2, 2012 4
